Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.
Claim Objections
Claim 12 objected to because of the following informalities: 
Regarding Claim 12, line 2, “the outer contour” should read “an outer contour to avoid any antecedent basis issue. Also in line 12, “the inner contour” should read “an inner contour” to avoid any antecedent basis issue. 
Regarding Claim 19, line 4, “the second chamber” should read “the antenna chamber”
Appropriate correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16 line 2, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 17 line 2, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-15, and 17-18  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata EP 3012391 A1.
Regarding Claim 11, Nagata teaches: A motor vehicle door handle arrangement with a handle (10), wherein one or multiple sensors and/or electronic assemblies (P0014 L13-14)) are arranged in the handle, and the handle comprises at least one plug (13) for establishing electrical contacts for one or more sensors and/or electronic assemblies (P0019 L9-L12), and at least one trough (11) for accommodating one or multiple sensors and/or electronic assemblies (See Fig 4, electronic component, wherein the plug and the trough are connected to one 
Regarding Claim 12, Nagata teaches: The motor vehicle door handle arrangement according to claim 11, wherein the outer contour (13a) of the plug and the inner contour (11a) of the trough form a form-fit (See Fig 8). 
Regarding Claim 13, Nagata teaches: The motor vehicle door handle arrangement according to claim 11, wherein the outer contour of the plug comprises one or multiple recesses and/or protrusions (13a, cylindrical protrusion of plug main body 13), which cooperate as a positioning aid (P0015 L6-10, See Fig 9, projections 11a2 and recess 11a3 help position plug as it is inserted into trough) with corresponding counter-parts (11a2, 11a3) on the inner contour of the trough during the insertion of the plug.
Regarding Claim 14, Nagata teaches: The motor vehicle door handle arrangement according to claim 11, wherein the plug and the trough are fixed to one another by means of at least one hook (13c, 13c1) that engages behind an undercut (11b, 11b1) on the counter-part.
Regarding Claim 15, Nagata teaches: The motor vehicle door handle arrangement according to claim 11, wherein the plug is produced by one-time or repeated plastic overmolding of pre-fabricated contact pins. [Note: The italicized limitations recite product-by-process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, only the end result. See MPEP 2113. Since Nagata teaches a plug made of resin containing a plurality of contacts (P0014 L9-12), the end result is the same regardless of the method used to produce the plug.]
Regarding Claim 17, Nagata teaches: The motor vehicle door handle arrangement according to claim 11, wherein the trough is potted with a potting material after the insertion of the plug, in particular after the reception of a circuit board, connected with the plug, in the trough. [Note: The italicized limitations recite product-by-process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, only the end result. See MPEP 2113. Since Nagata teaches applying potting material (16) to (13b1) to protect circuit substrate (15) (P0019 L8-L17), and (13b1) resides in trough (11), the end result is the same regardless of the order in which the structure is put together, as all of the structure is taught.]
Regarding Claim 18, Nagata teaches: The motor vehicle door handle arrangement according to claim 11, wherein the handle comprises an electronics chamber (Ro), in which the trough and the plug are accommodated (See Fig 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata EP 3012391 A1, in view of Tanimoto US 20070216174 A1.
Regarding Claim 16, Nagata teaches: The motor vehicle door handle arrangement according to claim 11, wherein the plug is connected, with a circuit board (P0019 L9-12. Please note, it is the position of the examiner that the “electronic component (15) (for example a substrate)” is describing a circuit board) and the circuit board is accommodated in the trough (See Fig 4, electronic component 15 is contained in the trough 11 via plug 13). Nagata is silent 
Regarding Claim 20, Nagata teaches: The motor vehicle door handle arrangement according to claim 11, wherein the handle comprises an antenna chamber (Ro) where an antenna is accommodated (P0014 L12-14). Nagata does not explicitly teach, an antenna carrier arranged, which accommodates a ferromagnetic core as well as a coil wound around the core, wherein the ferromagnetic core is arranged in the antenna carrier in a form-fit manner. Tanimoto teaches that it is known in the art that an antenna is formed by wrapping a ferromagnetic core accommodated in an antenna carrier in a form-fit manner with a coil wrapped around the core (Tanimoto: P0030 L3-5; Please note: it is the position of the examiner that the core being accommodated in a resin case is a form fit). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the antenna in Nagata would be constructed as the antenna in Tanimoto as is proven to be known in the art since the function of the antenna would be the same. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nagata EP 3012391 A1, in view of Tanimoto US 20070216174 A1 and De Wind et al US 20130130674 A1.
Regarding Claim 19, Nagata teaches: The motor vehicle door handle arrangement according to claim 11, wherein the handle comprises an antenna chamber (Ro) in which a second assembly with electronic components (P0014 L12-14, in this case a transmission antenna) is accommodated. Nagata does not teach the electronic components including one ferromagnetic core as well as a coil wound around the core is accommodated, and wherein the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847.  The examiner can normally be reached on Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675